             Case 6:21-cv-00179 Document 1 Filed 02/26/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

GEOGRAPHIC LOCATION                   §
INNOVATIONS LLC,                      §
                                      §
      Plaintiff,                      §                      Case No: 6:21-cv-179
                                      §
vs.                                   §                      PATENT CASE
                                      §
BLU DOT DESIGN &                      §
MANUFACTURING, INC.,                  §
                                      §
      Defendant.                      §
_____________________________________ §


                                           COMPLAINT

       Plaintiff Geographic Location Innovations LLC (“Plaintiff” or “GLI”) files this

Complaint against Blu Dot Design & Manufacturing, Inc. (“Defendant” or “Blu Dot”) for

infringement of United States Patent No. 7,917,285 (hereinafter “the ‘285 Patent”).

                               PARTIES AND JURISDICTION

       1.      This is an action for patent infringement under Title 35 of the United States Code.

Plaintiff is seeking injunctive relief as well as damages.

       2.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal

Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising

under the United States patent statutes.

       3.      Plaintiff is a Texas limited liability company with a virtual office located at 1801

NE 123rd Street, Suite 314, North Miami, FL 33161.

       4.      On information and belief, Defendant is a Minnesota corporation with a place of

business located at 1321 Tyler St., NE, Minneapolis, MN 55413.



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BLU DOT DESIGN &
MANUFACTURING, INC.                                                                               |1
              Case 6:21-cv-00179 Document 1 Filed 02/26/21 Page 2 of 13




        5.       On information and belief, this Court has personal jurisdiction over Defendant

because Defendant has committed, and continues to commit, acts of infringement in this District,

has conducted business in this District, and/or has engaged in continuous and systematic

activities in this District.

        6.       On information and belief, Defendant’s instrumentalities that are alleged herein

to infringe were and continue to be used, imported, offered for sale, and/or sold in this District.

                                              VENUE

        7.       On information and belief, venue is proper in this District under 28 U.S.C. §

1400(b) because acts of infringement are occurring in this District and Defendant has a regular

and established place of business in this District at, for example, 416 West Cesar Chavez St.

Austin, Texas 78701.

                                   COUNT I
              (INFRINGEMENT OF UNITED STATES PATENT NO. 7,917,285)

        8.       Plaintiff incorporates paragraphs 1 through 7 herein by reference.

        9.       This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

        10.      Plaintiff is the owner by assignment of the ‘285 Patent with sole rights to enforce

the ‘044 Patent and sue infringers.

        11.      A copy of the ‘285 Patent, titled “Device, System and Method for Remotely

Entering, Storing and Sharing Addresses for a Positional Information Device,” is attached hereto

as Exhibit A.

        12.      The ‘285 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

        13.      On March 29, 2011, the United States Patent & Trademark Office (USPTO) duly


PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BLU DOT DESIGN &
MANUFACTURING, INC.                                                                                    |2
             Case 6:21-cv-00179 Document 1 Filed 02/26/21 Page 3 of 13




and legally issued the ‘285 Patent.

       14.     The ‘285 Patent teaches a method and apparatus for storing and sharing addresses

for a positional information device. Among other things, the claimed system allows a user to

request an address, such as the address for a store, from a server. The server determines the

requested address and transmits it to the positional information device. The device receives the

address and the system determines route guidance to the store address based at least in part on

the location of the positional information device. The server also receives a time and date

associated with the address request.

       15.     The ‘285 Patent invention solves problems that existed with then-existing

navigation systems associate with having address information loaded onto a positional

information device (such as a GPS-equipped mobile phone). Problems arose due to a number

of different factors including: (1) disparate navigational devices; (2) navigational devices that

required preprogramming of address information; (3) the use of different vehicles by one or more

users all going to the same address; and (4) users needing address information downloaded while

driving. See, ‘285 Patent Specification, 1:35-2:13.

       16.     At the time of the invention claimed in the ‘285 Patent, telematics enabled a

central processing center to provide certain services such as help with directions and tracking

stolen vehicles. Telematics, however, did not provide address downloads and associated route

guidance to stores to a user’s mobile phone. The claimed invention provides these features and

overcomes problems associated with prior systems.

       17.     The ‘285 Patent is directed to computerized technologies to provide users with

easy access to address downloads and associated route guidance. Among other things, the ‘285

Patent claims (in Claim 13 for example), a system for entering location information into a



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BLU DOT DESIGN &
MANUFACTURING, INC.                                                                               |3
             Case 6:21-cv-00179 Document 1 Filed 02/26/21 Page 4 of 13




positional information device. The system includes a server, which is configured to receive an

address request, to determine the address of at least one location, and to transmit that address to

the positional information device. The positional information device includes: (1) a location

information module for determining the location of the device; (2) a communication module for

receiving the information from the server; (3) a processing module for receiving the at least one

determined address and for determining route guidance based at least in part on the location of

the device; (4) a display module for displaying the route guidance; and (5) a communication

network to couple the device to the server. Collectively, these components operate in a way that

was neither generic, nor well-known, at least at the time of the invention. Moreover, certain

individual components (e.g., the processing module and the server) operate in a way that is

neither generic nor well-known.

       18.     The ‘285 Patent solves problems with the art that are rooted in computer

technology and that are associated with electronic transmission, loading, and storage of location

information, as well as automatic provisioning of route guidance. The ‘285 Patent claims do not

merely recite the performance of some business practice known from the pre-Internet world

along with the requirement to perform it on the Internet.

       19.     The ‘285 Patent invention includes include software and hardware that do not

operate in a conventional manner.

       20.     The improvements of the ‘285 Patent and the features recited in the claims of the

‘285 Patent provide improvements to conventional hardware and software systems and methods.

The improvements render the claimed invention of the ‘285 Patent non-generic in view of

conventional components.

       21.     The improvements of the ‘285 Patent and the features recited in the claims of the



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BLU DOT DESIGN &
MANUFACTURING, INC.                                                                                |4
                Case 6:21-cv-00179 Document 1 Filed 02/26/21 Page 5 of 13




’285 Patent would not be well-understood, routine or conventional to one of ordinary skill in the

art at the time of the invention.

         22.     Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including at least Claim 13, of the ‘285 Patent by making, using (at least by

having its employees, or someone under Defendant's control, test the System), importing, selling,

and/or offering for sale a website with associated hardware and software embodied, for example,

in its store locator system (the “System”) covered by at least Claim 13 of the ‘285 Patent. The

System     is    used,   for   example,     in   connection   with   Defendant’s     website    at

https://www.bludot.com/storelocator/index/index/. Defendant has infringed and continues to

infringe the ‘285 patent either directly or through acts of contributory infringement or

inducement in violation of 35 U.S.C. § 271.

         23.     The System includes the mobile website and associated hardware. These tools

provide a route planner mobile application. This application provides for remote entry of location

information, such as destination into a positional information device such as, for example, a

computer or smart phone in which users can find stores. The website automatically loads

available routes onto the positional information device based on the user’s location. Certain

aspects of this element are illustrated in the screenshot(s) below and/or in those provided in

connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BLU DOT DESIGN &
MANUFACTURING, INC.                                                                                 |5
             Case 6:21-cv-00179 Document 1 Filed 02/26/21 Page 6 of 13




       24.     The System includes one or more servers that receive a request for an address

such as destination (i.e., an address of a location not stored within the positional device, such as

a smartphone). The server determines the address of the destination (i.e., address of the at least

one location) and transmits the determined address to the positional information device. The

user can see (on the positional information device) a visual indication of the destination in a map.

Certain aspects of this element are illustrated in the screenshot(s) below and/or in those provided

in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BLU DOT DESIGN &
MANUFACTURING, INC.                                                                                  |6
             Case 6:21-cv-00179 Document 1 Filed 02/26/21 Page 7 of 13




       25.     The server(s) determine the address(es) and transmits the determined address to

the positional information device (e.g., smartphone). For example, the server(s) transmits to the

positional information device a visual indication of the location on a map. Certain aspects of

this element are illustrated in the screenshot(s) below and/or in those provided in connection

with other allegations herein.

       26.     The Product includes a locational information module for determining the

location information of the positional information device. For example, the system installed on


PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BLU DOT DESIGN &
MANUFACTURING, INC.                                                                              |7
             Case 6:21-cv-00179 Document 1 Filed 02/26/21 Page 8 of 13




the smartphone (i.e., positional information device) is able to utilize the GPS location (i.e.,

location information module) to determine the location of the smartphone (i.e., positional

information device). Certain aspects of this element are illustrated in the screenshot(s) below

and/or in those provided in connection with other allegations herein.




       27.     The user’s device (i.e., position information device) on which the application is

installed, uses the cellular network communication transceiver (i.e., communication module)

through which the smartphone (i.e., the positional information device) receives the address of

the destination (i.e., location address). Certain aspects of this element are illustrated in the

screenshot(s) below and/or in those provided in connection with other allegations herein.

       28.     The System includes a processing module (e.g., mapping software and the mobile

website), which receives the determined address(es) from the communication module. The

PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BLU DOT DESIGN &
MANUFACTURING, INC.                                                                               |8
            Case 6:21-cv-00179 Document 1 Filed 02/26/21 Page 9 of 13




processing module determines route guidance based on the location of the positional information

device and the determined address(es). Certain aspects of this element are illustrated in the

screenshot(s) below and/or in those provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BLU DOT DESIGN &
MANUFACTURING, INC.                                                                             |9
         Case 6:21-cv-00179 Document 1 Filed 02/26/21 Page 10 of 13




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BLU DOT DESIGN &
MANUFACTURING, INC.                                                   | 10
             Case 6:21-cv-00179 Document 1 Filed 02/26/21 Page 11 of 13




       29.     The System includes a display module (e.g., screen on the positional information

device) for displaying the route guidance. Certain aspects of this element are illustrated in the

screenshot(s) provided in connection with other allegations herein.

       30.     The System includes a communications network (e.g., cellular network and/or

Internet) for coupling the positional information device to the server(s). Certain aspects of this

element are illustrated in the screenshot(s) below and/or in those provided in connection with

other allegations herein.

       31.     The server(s) receives a time and date (e.g., the time and date of the request for a

location) associated with the requested location and transmits the associated time and date with



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BLU DOT DESIGN &
MANUFACTURING, INC.                                                                              | 11
             Case 6:21-cv-00179 Document 1 Filed 02/26/21 Page 12 of 13




the determined address (i.e., destination) by the help of maps (i.e., communication module) to

the positional information device (i.e., smartphone) and the positional information device

displays the determined address at the associated time and date. Certain aspects of this element

are illustrated in the screenshot(s) below and/or in those provided in connection with other

allegations herein.




       32.     Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

       33.     Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BLU DOT DESIGN &
MANUFACTURING, INC.                                                                           | 12
                Case 6:21-cv-00179 Document 1 Filed 02/26/21 Page 13 of 13




and restrained by this Court.

          34.     Plaintiff is in compliance with 35 U.S.C. § 287.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff asks the Court to:

          (a)     Enter judgment for Plaintiff on this Complaint on all causes of action asserted

herein;

          (b)     Enter an Order enjoining Defendant, its agents, officers, servants, employees,

attorneys, and all persons in active concert or participation with Defendant who receive notice

of the order from further infringement of United States Patent No. 7,917,285 (or, in the

alternative, awarding Plaintiff a running royalty from the time of judgment going forward);

          (c)     Award Plaintiff damages resulting from Defendant’s infringement in accordance

with 35 U.S.C. § 284;

          (d)     Award Plaintiff pre-judgment and post-judgment interest and costs; and

          (e)     Award Plaintiff such further relief to which the Court finds Plaintiff entitled under

law or equity.

Dated: February 26, 2021                     Respectfully submitted,

                                             /s/ Jay Johnson
                                             JAY JOHNSON
                                             State Bar No. 24067322
                                             D. BRADLEY KIZZIA
                                             State Bar No. 11547550
                                             KIZZIA JOHNSON, PLLC
                                             1910 Pacific Ave., Suite 13000
                                             Dallas, Texas 75201
                                             (214) 451-0164
                                             Fax: (214) 451-0165
                                             jay@kjpllc.com
                                             bkizzia@kjpllc.com
                                             ATTORNEYS FOR PLAINTIFF



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BLU DOT DESIGN &
MANUFACTURING, INC.                                                                                  | 13
